Citation Nr: 0023610	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  92-06 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for organic heart 
disease.

2.  Entitlement to assignment of a disability evaluation in 
excess of 30 percent for service-connected reflex sympathetic 
dystrophy of the right leg, status post operative 
chondromalacia of the right knee with traumatic degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from May 1989 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1991 and November 1991 rating 
decisions by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in March 1992, a statement of 
the case (SOC) was issued in April 1992, and a substantive 
appeal was received in May 1992.  In October 1992, the 
veteran appeared at a personal hearing at the RO.  The 
veteran also requested a Board hearing in May 1998, but 
subsequently withdrew his request.


FINDING OF FACT

There is no medical diagnosis of current organic heart 
disease.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
organic heart disease is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records report the veteran providing a 
history of heart palpitations for some years prior to 1990.  
He also indicated that he drank 8-10 cups of coffee per day 
and was a cigarette smoker.  An echocardiographic report 
provided in January 1991 noted trivial tricuspid 
regurgitation but, nevertheless, concluded that the 
examination revealed a normal left ventricular systolic 
function and a normal Doppler.  A full bubble study in 
February 1991 failed to produce a diagnosis of any heart 
disability.  Other clinical reviews in service were likewise 
negative for any organic hear disease.  

Similarly, other examinations such as those in February 1991, 
October 1991, July 1996 and April 1997 failed to produce a 
diagnosis of any heart disability.  The veteran underwent a 
30 day heart monitoring in April 1998 which, likewise, failed 
to identify any heart disability.  

Without a medical diagnosis of current disability, the 
veteran's claim of entitlement to service connection for 
organic heart disease must be deemed not well-grounded.  
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has claimed that he has a heart condition and 
also that his irregular heart beat is attributable to 
medicine prescribed for a knee condition while in the 
service.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

The Board also notes that the veteran and his spouse have 
asserted that former VA Secretary Jesse Brown personally 
promised that a heart condition would be service connected.  
However, even if such fact is assumed to be true for well-
grounded purposes, it is the lack of a medical diagnosis of 
current disability which renders the veteran's claim not 
well-grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.


ORDER

The appeal is denied.


REMAND

By rating decision in August 1991, the RO granted service 
connection for right knee disability, assigning a 20 percent 
rating effective from June 7, 1991.  A March 1992 notice of 
disagreement listed this issue, and the April 1992 statement 
of the case addressed this issue as well.  A substantive 
appeal received in May 1992 completed the appeal as to this 
issue.  

By rating decision in March 1993, the RO increased the rating 
for right knee disability from 20 percent to 30 percent, 
effective from June 7, 1991.  The issue was not again listed 
in a supplemental statement of the case as being an issue on 
appeal.  The Board does note that the RO informed the veteran 
that it was removing the issue from appellate status and that 
neither the veteran nor his representative appear to have 
offered any further argument on the increased rating claim.  
It is not clear from the record, however, that the veteran 
ever limited his appeal to a 30 percent rating, nor does it 
appear that he ever expressly withdrew the right knee rating 
issue from appellate status.  The Court has held that where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, then RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  In this regard, although a 30 percent rating is the 
highest available under Code 5257, the description of the 
disability assigned by the RO includes arthritis.  Arthritis 
is rated under limitation of motion codes and ratings in 
excess of 30 percent are available.  Further, under certain 
circumstances, a separate evaluation for arthritis is the 
knee is permissible.  See VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).  

It should also be noted here that because the appeal if from 
the initial assignment of a disability evaluation after a 
grant of service connection, the evidence must be viewed over 
time to determine if different or staged ratings are for 
application.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Under the circumstances, the Board must view the issue of 
entitlement to a higher evaluation as still in appellate 
status.  Accordingly, the case is hereby REMANDED to the RO 
for the following actions:

1.  Any VA medical records (not already 
in the claims files) documenting 
treatment/examination of the service-
connected right knee disability should be 
associated with the claims files. 

2.  The veteran should be scheduled for a 
special VA orthopedic examination of the 
right knee to determine the severity of 
the service-connected right knee 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination, and 
any indicated special studies and tests, 
including x-ray studies, should be 
accomplished.  The examiner should 
clearly report the degree of any 
recurrent subluxation or lateral 
instability as well as any limitation of 
motion of the knee.

3.  After completion of the above, the RO 
should review the expanded record.  In 
doing so, the RO should consider all of 
the evidence over the period covered by 
the appeal and determine if staged 
ratings are warranted.  Further, the RO 
should expressly consider whether 
separate ratings are warranted pursuant 
to VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).  The 
RO should then issue a supplemental 
statement of the case to the veteran and 
to his representative.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is comply with the holdings of the 
Court.  The veteran and his representative are free to submit 
additional evidence and argument in support of the right knee 
disability rating issue. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

